Title: From George Washington to the President of the French Directory, 7 January 1796
From: Washington, George
To: President of the French Directory


          
            sir,
            At Philadelphia, the 7th of January 1796.
          
          The Minister of the French Republic in the United States will certainly communicate to his Government an account of the Presentation of the Standard of France to the United States, through their Organ the President; and of the time and manner, in which it was received. On the 4th of the present month, the first day afterwards, on which they were convened, that Standard was exhibited to the Representatives of the People in Congress, together with the address of the Committee of Public Safety, dated the 21st of October 1794, the Speech of the French Minister, on presenting the standard to the President, and his answer. It was on this occasion, at their sitting, on the fourth of this month, that the House of Representatives expressed their sentiments towards the French People, which they requested me to communicate, and which I cannot better do than in their own Words. “Resolved, unanimously, That the President of the United States be requested to make known to the Representatives of the French People, that this House hath received, with the most sincere and lively sensibility, the communication of the Committee of Public Safety, dated the twenty first of October, one thousand seven hundred and ninety four, accompanied with the Colors of the French Republic; and to assure them, that the presentation of the Colors of the French Republic, to the Congress of the United States, is deemed the most honorable testimonial of the existing sympathies and affections of the two

Republics, founded upon their solid and reciprocal interests: and that this House rejoices in the opportunity thereby afforded to congratulate the French Nation upon the brilliant and glorious atchievements, which have been accomplished under their influence, during the present afflicting war; and confidently hopes that those atchievements will be attended with the perfect attainment of their object; the permanent establishment of the Liberties, and Happiness of a great and magnanimous people.”
          I also do myself the pleasure to transmit to you the Resolve of the Senate on the same occasion, declaring their union with me in the sentiments I have expressed towards the French Republic, and their devout wishes that the sincere affection which unites our two Republics may be perpetuated.
          These sentiments, sir, you will have the goodness to make known to the Representatives of the French People, in the time and manner which you shall deem the most acceptable.
          
            Go: WashingtonBy the President,Timothy PickeringSecretary of State
          
        